DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to IDS filed on 12/30/2020, in which claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/30/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Mr. Brian McKnight (Reg. No.59,914) on 9/23/2020.
By Examiner amendment, please amend claims 1 – 2, 11, and 17 – 18 as follows: 
1.	(Currently Amended) A method comprising:
storing, at a client device, a local tree data structure representing content items in a file system on the client device, the content items are associated with a user account on a content management system;
storing, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system;
receiving, at the client device, a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; [[and]]
in response to the synchronization setting:
deleting a local copy of the content item from the client device;
removing, from the local tree data structure, a  representation of the content item in the local tree data structure; and
adding, to the remote tree data structure, a hidden attribute in association with a representation of the content item on the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.


(Currently Amended) The method of claim 1, further comprising presenting, via [[the]] a graphical user interface, the content items in the file system on the client device and one or more graphical control elements for selecting respective synchronization settings for the content items in the file system on the client device.


(Currently Amended) A non-transitory computer readable medium comprising instructions, the instructions, when executed by a client device, cause the client device to:
store a local tree data structure representing content items in a file system on the client device, the content items associated with a user account on a content management system;
store a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system;
receive a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; [[and]]
in response to the synchronization setting: delete a local copy of the content item;
remove, from the local tree data structure, a representation of the content item on the local tree data structure; and
add, to the remote tree data structure, a hidden attribute in association with a representation of the content item in the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.


17.	(Currently Amended) A client device comprising:
one or more processors; and
at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the client device to:
store a local tree data structure representing content items in a file system on the client device, the content items associated with a user account on a content management system;
store a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system;
receive a synchronization setting for a content item associated with the user account, the synchronization setting disabling local storage of the content item; [[and]]
in response to the synchronization setting: 
delete a local copy of the content item;
remove, from the local tree data structure, a representation of the content item in the local tree data structure; and
add, to the remote tree data structure, a hidden attribute in association with a representation of the content item on the remote tree data structure, the hidden attribute indicating that local storage of the content item has been disabled, whereby the content item is excluded from being stored on the client device as a result of a future synchronization while the hidden attribute remains associated with the representation of the content item in the remote tree.

 (Currently Amended) The client device of claim [[17]] 18, wherein the one or more changes represent a move operation at the content management system, the move operation moving a remote copy of the content item from a first path to a second path, and wherein the one or more changes comprise moving the representation of the content item to a different location within the remote tree data structure and retaining the hidden attribute associated with the representation of the content item, the different location corresponding to the second path.

Reason for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that the IDS filed on 12/30/2020 does not render obvious the allowable claims 1 – 20.
The present application is directed to method, non-transitory computer readable medium, and device for selective synchronize content based on synchronization settings. The closest prior art Shah et al (US 8,301,994 B1) and Pawar et al (US 2014/0181033 A1) disclose similar features of selective synchronize content based on synchronization settings. However, Shah et al (US 8,301,994 B1) and Pawar et al (US 2014/0181033 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “storing, at a client device, a local tree data structure representing content items in a file system on the client device, the content items are associated with a user account on a content management system, storing, at the client device, a remote tree data structure representing a remote set of content items associated with the user account, the remote set of content items being stored at the content management system, adding, to the remote tree data structure, a hidden attribute in association with a representation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


1/14/2021